Case 2:20-cv-00180-JLB-MRM Document 62 Filed 08/18/20 Page 1 of 2 PageID 4443




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 LINDA FAIRSTEIN,                                  )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )    Case No. 20-cv-00180
                                                   )
 NETFLIX, INC., AVA DUVERNAY, and                  )
 ATTICA LOCKE,                                     )
                                                   )
                Defendants.                        )



                       JOINT NOTICE OF SELECTING MEDIATOR

       Pursuant to the Case Management and Scheduling Order dated August 4, 2020 (ECF Doc.

59), the parties hereby provide notice of their selection of Jay M. Cohen, P.O. Box 2210, Winter

Park, FL 32790-2210, (407) 644-1181 to serve as mediator in this action. Mr. Cohen is a certified

mediator with the United States District Court Middle District of Florida.

                                             Respectfully Submitted,


                                         By: /s/ KIMBERLY D. SWANSON
                                             Edward K. Cheffy
                                             Florida Bar No. 393649
                                             Rachael S. Loukonen
                                             Florida Bar No. 668435
                                             Kimberly D. Swanson
                                             Florida Bar No. 1018219
                                             CHEFFY PASSIDOMO, P.A
                                             821 Fifth Avenue South, Suite 201
                                             Naples, Florida 34102
                                             (239) 261-9300
                                             ekcheffy@napleslaw.com
                                             rloukonen@napleslaw.com
                                             kdswanson@napleslaw.com

                                                       -and-
Case 2:20-cv-00180-JLB-MRM Document 62 Filed 08/18/20 Page 2 of 2 PageID 4444




                                             Andrew Miltenberg (pro hac vice)
                                             Kara Gorycki (pro hac vice)
                                             NESENOFF & MILTENBERG, LLP
                                             363 Seventh Avenue, Fifth Floor
                                             New York, New York 10001
                                             (212) 736-4500
                                             amiltenberg@nmllplaw.com
                                             kgorycki@nmllplaw.com

                                             Attorneys for Plaintiff Linda Fairstein


                                CERTIFICATE OF SERVICE

       I hereby certify that on August 18, 2020, a true and correct copy of the foregoing was filed

and served by CM/ECF on all counsel or parties of record on the service list.



                                                    /s/ KIMBERLY D. SWANSON




[13589-0001/3536675/1]                          2
